Title: From Thomas Jefferson to Thomas Oxley, 10 November 1822
From: Jefferson, Thomas
To: Oxley, Thomas


Sir
Monticello
Nov. 10. 22.
I duly recieved your favor of Oct. 26. proposing to deposit the models of your land-clearing machine either in the Museum of the University, or with myself for safe keeping. no apartment is yet ready in the University for recieving such articles, and I would recommend to you to reconsider the proposition as to myself. my advanced age renders of course the continuance of my life very uncertain, and the security of a deposit with me more liable to accident. the Museum of Richmond would have the advantage of presenting the machine to the visitors of that institution; and many younger persons merit equally the confidence you are pleased to repose in me, and would promise a longer term of attention to the deposit. I leave therefore to yourself to decide, on reconsideration, whether your first choice, or one of the depositories I recommend, shall meet your final preference; and pray you to accept the assurance of my respect.Th: Jefferson